at 1030-31; NRCP 56(e). This court reviews an order granting summary
                judgment de novo. Wood, 121 Nev. at 729, 121 P.3d at 1029.
                            Having reviewed the briefs and appendices on appeal, we
                conclude that the district court properly granted summary judgment. The
                parties stipulate that Illinois law governs appellant's cause of action.
                Under Illinois law, a plaintiff must establish the following factors to prove
                a claim for tortious interference with a contract:
                            (1) the existence of a valid, enforceable contract
                            between the plaintiff and a third party; (2)
                            defendant's knowledge of that contract; (3)
                            defendant's intentional and unjustified
                            inducement of the third party to breach the
                            contract; (4) a subsequent breach by the third
                            party resulting from defendant's wrongful conduct;
                            and (5) damages suffered by the plaintiff as a
                            result of the breach.
                Strosberg v. Brauvin Realty Servs., Inc., 691 N.E.2d 834, 845 (Ill. App. Ct.
                1998). If a plaintiff fails to establish any of the necessary elements,
                summary judgment is appropriate. In re Estate of Albergo, 656 N.E.2d 97,
                103 (Ill. App. Ct. 1995).
                            In seeking summary judgment, respondent argued that
                appellant could not demonstrate that respondent had induced the third
                party to breach the third party's contract with appellant. "Establishing
                inducement . . . requires some active persuasion, encouragement, or
                inciting that goes beyond merely providing information in a passive way."
                Id. (internal quotation omitted). We agree with respondent's contention
                that appellant failed to set forth any issue of material fact to demonstrate
                that respondent induced a breach of contract by the third party. As a
                result, summary judgment was appropriate. Id.; see also Wood, 121 Nev.
                at 729, 731, 121 P.3d at 1029, 1030-31. We also reject appellant's

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
contention that the district court abused its discretion in denying its
NRCP 56(f) motion for a continuance, as appellant failed to adequately
demonstrate that additional discovery was necessary or that it would
provide any basis for avoiding summary judgment. See Aviation Ventures,
Inc. v. Joan Morris, Inc., 121 Nev. 113, 118, 110 P.3d 59, 62 (2005) (stating
that this court reviews a denial of a motion for a continuance under NRCP
56(f) for an abuse of discretion and that such a motion "is appropriate only
when the movant expresses how further discovery will lead to the creation
of a genuine issue of material fact").
             Finally, appellant challenges the district court's order
awarding attorney fees and costs. We review such an award for an abuse
of discretion. McCarran Int'l Airport v. Sisolak, 122 Nev. 645, 673, 137
P.3d 1110, 1129 (2006). The district court awarded attorney fees and costs
under NRCP 68 and NRS 17.115, as appellant did not obtain a judgment
in excess of respondent's offer of judgment to appellant. Appellant
contends that the award was excessive for the amount of work done.
Appellant fails, however, to provide any argument detailing what portion
of respondent's attorney fees or costs was improper or excessive and we
perceive no abuse of discretion in the district court's award. Accordingly,
we
             ORDER the judgment of the district court AFFIRMED.




                         Gibbons


                             J.
                                             Saitta




                                         3
                cc: Hon. Brent T. Adams, District Judge
                     Robert G. Berry, Settlement Judge
                     Fennemore Craig Jones Vargas/Reno
                     Downey Brand LLP
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 4
(0) 1947A